BALEY, Judge.
The sole contention on this appeal is that the trial court violated Rule 51(a) of the North Carolina Rules of Civil Procedure by expressing an opinion on the facts during its instructions to the jury.
Rule 51(a) provides:
“ (a) Judge to explain law but give no opinion on facts. —In charging the jury in any action governed by these rules, no judge shall give an opinion whether a fact is fully or sufficiently proved, that being the true office and prov*646ince of the jury, but he shall declare and explain the law arising- on the evidence given in the case. The judge shall not be required to state such evidence except to the extent necessary to explain the application of the law thereto; provided, the judge shall give equal stress to the contentions of the various parties.”
Upon one occasion in his charge the court used the phrases “as I understand it” and “I think he meant” in referring to his own understanding of certain testimony, but he cautioned the jury not to take the facts or evidence from the court but only from their own recollection of the evidence. He explained what he thought the plaintiff had meant by his testimony, but he did not say or imply in any way that plaintiff’s testimony was true, or that defendant’s evidence should be rejected. The court was simply interpreting and summarizing the evidence in order to declare and explain the law arising thereon as required by Rule 51 (a).
Considered as a whole, the charge complied with Rule 51 (a) and contained no expression of opinion which could have been prejudicial to the defendant.
Upon conflicting evidence the jury has found for the plaintiff.
No error.
Judges Campbell and Hedrick concur.